DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed September 16, 2021 have been entered.  Claims 1, 14, 16 and 18-20 have been amended.  Claims 3 and 5 have been cancelled.  Claims 21-23 have been added.  Claims 1, 2, 4, 6-9 and 13-23 are currently pending in the application.  The amendments to the claims have overcome the previous rejection under 35 U.S.C. 112(b) presented in the previous Office action mailed June 18, 2021.

Allowable Subject Matter
Claims 1, 2, 4, 6-9 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Falbo (U.S. Patent No. 6,353,949) is cited as being of interest for disclosing a surgical patient interface 10 comprising:  a base 22; a platform 12 coupled to the base 22 and including a first end 26 and a second end 24, wherein the platform 12 is configured to transition between a first position (shown in Figure 1) and a second position (shown in Figure 2) about a pivotable axis stationary relative to the base 22 (rotation of the platform 12 shown in Figure 3); a first abutment 32 adjustably coupled to the platform 12 (Figures 1 and 2, where the first abutment 32 can be rotated between a parallel configuration, shown in Figure 1, and a perpendicular configuration, shown in Figure 2); wherein, in the first position, the platform 12 extends between the first end 26 and the second end 24 in a substantially horizontal direction relative to the base 22 (Figure 1), and wherein, in the second position (shown in Figure 2), the platform 12 
Paz et al. (U.S. Publication No. 2009/0300845), hereinafter referred to as Paz, is cited as being of interest for teaching a first abutment 31 adjustably coupled to the platform 50 (Figures 1 and 4-6), where the abutment of Paz is able to be adjusted by moving the platform across the base 30, adjusting the position of the abutment 31 in relation to the first and second ends of the platform 50.
Allen (U.S. Publication No. 2014/0245537) is cited as being of interest for teaching a second abutment 90 adjustably coupled to the platform 26 (through rail 38, Figure 1).  However, there would be no motivation to combine the teachings of Paz and Allen, where the abutment of Paz is able to be adjusted by moving the platform across the base 30, adjusting the position of the abutment 31 in relation to the first and second ends of the platform 50 associated with the feet of a user (Figures 1 and 4-6), where the abutment 90 of Allen is placed at a first end, associated with the head of a user (Figure 1), allowing for in the first position, the first abutment and the second abutment are separated by a first distance along the substantially horizontal direction and, in the second position the first abutment and the second abutment are separated by a second, different distance along the vertical direction, as these respective patient support devices have different modes of operation, where Paz and Falbo are rotating patient support surface to aid a patient in standing, and the patient support of Allen rotates to bring a patient in the Trendelenburg position.  There is no disclosure, teaching or suggestion for a first abutment and a second abutment each adjustably coupled to the platform where in a horizontal position the first abutment and the second abutment are separated by a first distance along the substantially horizontal direction and, in a vertical position, the first abutment and the second abutment are separated by a second, different distance along the vertical direction; and a load .
 Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673